

115 HR 2145 IH: No Russia Exemptions for Oil Production Act
U.S. House of Representatives
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2145IN THE HOUSE OF REPRESENTATIVESApril 25, 2017Ms. Maxine Waters of California introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit licenses or other authorization for United States persons to engage in activities
			 relating to deepwater, Arctic offshore, or shale projects that have the
			 potential to produce oil in the Russian Federation, or in maritime area
			 claimed by the Russian Federation, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Russia Exemptions for Oil Production Act or the No REX Act. 2.Prohibition on licenses or other authorization for United States persons to engage in activities relating to certain projects to produce oil in the Russian Federation (a)In generalEffective as of the date of the enactment of this Act—
 (1)the Secretary of the Treasury, acting directly or through any specifically designated person, agency, or instrumentality, may not provide a license or other authorization pursuant to Directive 4 under Executive Order 13662 to engage in any of the activities prohibited under such Directive; and
 (2)any license or other authorization provided before such date of enactment by the Secretary of the Treasury, acting directly or through any specifically designated person, agency, or instrumentality, pursuant to Directive 4 under Executive Order 13662 to engage in any of the activities prohibited under such Directive shall have no force or effect.
 (b)DefinitionIn this section, the term Directive 4 under Executive Order 13662 means Directive 4 of September 12, 2014, under Executive Order 13662 of March 20, 2014 (79 Fed. Reg. 16169; relating to Blocking Property of Additional Persons Contributing to the Situation in Ukraine) or any successor Directive or other Executive action.
			